Seevers, Ch. J.
1. SCHOOL district: change of territoy: assets and liabilities. I. Th§ eighteenth General Assembly repealed section 1798 of the Code, and enacted the following in. lieu thereof: “That in all cases where territory nas been or may be set into an achomms: county ** o & •/ or township, or attached to any independent school district in an adjoining county or township, for school *79purposes, such territory may be restored by the concurrence of the respective boards of directors; but on the written application of two-thirds of the electors upon the territory within such township or independent district, in which the school-house is not situated, the said board shall restore the territory to the district to which it geographically belongs.” Miller’s Code, § 1798. The italicized words are additions made by the eighteenth General Assembly. In other respects the section is the same as Code, section 1798. The section as it stood in the:Code did not embrace independent districts. Independent District of Fairview v. Durland, 45 Iowa, 53. The primary, object of the change would seem therefore to be to place independent districts on the same footing as district townships and subdistricts therein. One objection urged against this view is, that independent districts may create indebtedness and issue bonds therefor, and district townships cannot. But this cannot have much bearing on the construction of the statute as between these parties. Besides this we do not think it was the intent of the General Assembly to impair the rights of creditors. The latter are not parties to this action, and their rights cannot be affected by whatever determination may be made.. It must be remembered the statute provides where a change is made there shall be an equitable division of assets and liabilities between the old and new district. Code, § 1715. Independent School District of Georgia v. Independent School District of Victory, 41 Iowa, 321; Independent School District of Oakville v. Independent School District of Asbury, 43 Iowa, 444. But it is suggested the district township of Scott cannot bind itself to pay negotiable bonds. This must be regarded as an open question. What liability has been assumed, or been cast upon the district township in consequence of the restoration of the territory, is not before us. But certain it is there must be an equitable .apportionment of all the assets and liabilities. In arriving at such apportionment no part of the assets or liabilities can be excluded.
*802. INDEPENDENT district: change of boundary. *79II. It is insisted the meaning and intent of the statute *80is not to include territory which became a part of an independent district at the time of its formation, but includes only such territory as is attáched to such district in other townships or counties, which should be regarded'as temporality attached, because of streams or other natural obstacles, which in time may be changed or obviated. It is further insisted, “attached to” does not embrace a case where the territory originally formed a part of the district, the argument being, the district must have existed before any thing could be attached to it. To attach to, among other things, means to “connect with,” and this, we think, is the sense intended, for the statute provides, “that in all cases” the restoration shall be made. This clearly includes territory forming a part of the district when organized, or attached thereto afterward. We are not called upon to vindicate the wisdom of the statute, but it may be said, unless grave reasons exist, territory in one county should not be attached to another county, for school jmropses, and all such cases should be regarded as temporary, and liable to be changed at any time. Such, evidently, is the intent of the statute under consideration. It is suggested there is a great difference between a case where territory forms a part of an independent district, when it is organized, and territory afterward attached thereto, for school purposes. Rut the district was originally formed for school purposes, and nothing else. The purpose is the same in both cases, and the primary object sought to be obtained. in the formation, and changes in the boundaries of all school districts, is precisely the same. It is not, and cannot, be said all independent districts may not be abolished. So may the boundaries be changed in such manner as the General Assembly may determine. Why the boundaries of an independent district, as originally formed, cannot be as readily changed as where territory is afterward attached thereto, we are unable to conceive. Nor can we see why they cannot be changed as readily as distinct townships and subdistricts. The thought that independent dis*81tricts are constituted for the benefit of the inhabitants of cities or towns is fallacious, because the statute provides township districts may be organized as independent districts. Code, § 1814. Of course one independent district may have as high grades in its schools, and as fine a school-house, as any other district. The school-house in independent districts, and subdistricts, is, no doubt, located with reference to the territory embraced therein, when formed, and the house is built. That the boundaries of the latter may be changed, is not disputed, and yet the same arguments against the change could, with the same propriety, be made in such case as where the boundaries of an independent district are changed. To our minds the statute is plain, and its meaning readily understood, and therefore, it is not deemed essential to refer to arguments at greater length, which should be addressed to the General Assembly
3. MANDAMUS: when it lies. III. It is lastly urged that mandamus is not the proper remedy, hut the plaintiffs should have appealed to the school officers, and Marshall v. Sloan, 35 Iowa, 445, is cited in support of this proposition. The distinction between that case and this, is that in the latter the defendants did nothing, while in the former the conclusion reached was entered of record and therefore an appeal could be well taken. In this case there was nothing to appeal from. Besides this it is by no means sure the objection now under consideration was presented in the answer, and therefore, it could not have been considered or determined by the demurrer.
Affirmed.